In the U. S. circuit court, at New York, a motion was made for an injunction by a pat-entee, to restrain the defendant from selling cotton wadding, made with a machine, which the plaintiff alleges was an infringement on Ms patent. The court held that the purchaser on Ms own account of an article, the product of patented machinery, though purchased with the full knowledge that it was manufactured in violation of the patent, could not be enjoined, nor held liable in any other way.
[Contra, see Haselden v. Ogden, Case No. 6,190.]